201 F.2d 510
LYONS et al.v.WESTINGHOUSE ELECTRIC CORP. et al.
No. 161.
Docket 22556.
United States Court of Appeals Second Circuit.
Argued January 6, 1953.
Decided January 21, 1953.
Writ of Certiorari Denied April 6, 1953.

See 73 S.Ct. 781.
Copal Mintz, New York City, for appellants.
Cravath, Swaine & Moore, New York City (Albert R. Connelly, George S. Leonard and John G. Williams, New York City, of counsel), for appellee.
Before SWAN, Chief Judge, and CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
The defendants in the prior state court action brought by Westinghouse raised the defense of illegality of the contract sued upon. Thereafter they brought the present action in the federal court and sought to stay further proceedings in the state court. Judge Bondy rightly held that 28 U.S.C.A. § 2283 prevents the issuance of such a stay. The appellants' attempt to distinguish Red Rock Cola Co. v. Red Rock Bottlers, 5 Cir., 195 F.2d 406, and Bascom Launder Corp. v. Telecoin Corp., D.C.S.D.N.Y., 9 F.R.D. 677 is not persuasive. We agree with those decisions.


2
The order is affirmed and our mandate will be issued forthwith.